Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding 112a rejection of claim 44:

    PNG
    media_image1.png
    62
    634
    media_image1.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. Claim 44 was previously rejected on the grounds of not having proper support in the specifications. The applicant has not provided the support required for these limitations and hence the 112a rejection is maintained.
Applicants’ remarks regarding 103 rejection on the basis of Shim in view of Gurovich:

    PNG
    media_image2.png
    58
    633
    media_image2.png
    Greyscale

	The examiner considers the applicants’ remarks but these remarks are now moot under new grounds of rejection as taught by Jiang posted in the updated office action below.
Claim Objections
Claims 22 and 24 are objected to because of the following informalities:
Claim 22 should state in paragraph 6 of claim 1 “wherein depending on a location of each of the plurality of optical receiver elements”.
Claim 24, lines 3 should read “or different portions of the optical signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 44 states, “the optical wireless communications receiver of claim 22, further comprising: at least one transmitter for transmitting optical signals”. Page 10, lines 19-24 of the submitted disclosure states “The transmitter may comprise or be comprised in an optical wireless communications transmitter”. Also, according to figures 1, 3, 5-7, there is no suggestion or indication of the receiver arrangement comprising such a transmitter. The applicant has not shown where in the specifications it is stated that the receiver comprises such a transmitter and also where in the receiver is the placement of such a transmitter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 32, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the at least part of the outer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 states, “the guide is configured to emit different wavelength of re-emitted optical signals”. This part of the claim is vague and confusing to the examiner. It is not clear where the “re-emitted” optical signals are coming from in order for the guide to “emit different wavelengths”. 
Claim 42 recites the limitation "the at least part of the outer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore., the communications receiver is “substantially confined to at least part of the outer perimeter”. This part of the limitation is unclear. It is not clear what the meet and bound of the term “substantially” comprises. The claim also states “leaving a majority of a front surface exposed”. Claim 42 depends on claim 22 which already claims “a first surface and a second surface”. It is not clear to the examiner if the front surface had any correlation to the first surface or second surface of claim 22 or if the front surface is a different surface in comparison to the surfaces of claim 22.
Claim 43 recites the limitation "the at least part of the outer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 30, 35, 40, 41, 42, 44, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105450302A) please see attached English translated copy for relevant paragraphs.
Regarding claim 22, Jiang teaches an optical wireless communications receiver for a portable communications device (Fig. 1, visible light communication device 22 comprising a wireless communication receiver), the optical wireless communications receiver being configured to receive optical signals on which communication data is encoded (Section Summary: paragraph 8, The visible light transceiver device then connects the visible light transceiver device to the terminal device through the data interface; Background: paragraph 2, controlling the LED lamp…representing 1 when the light is on, and 0 as a light, and quickly encoding the binary data into a light signal), wherein: the portable communications device comprises a first surface and a second surface (Fig. 1, device 22 comprises a first top surface and its second back surface), and at least one of a perimeter edge or a perimeter side of the portable communications device which extends between the first surface and the second surface, wherein at least one of a perimeter or a periphery of the portable communications device extends around at least one of the perimeter edge or the perimeter side, and around the perimeter of at least one of the first surface or the second surface of the portable communications device (Fig. 1, the device 22 comprises a perimeter that extends around the perimeter edge of the device); the optical wireless communications receiver is comprised at least one of in, on or configured for mounting to at least part of the perimeter edge or the perimeter side or a perimeter corner on the perimeter of the portable communications device (Section Summary: paragraph 2, a visible light transceiver for visible light communication, comprising a mount, an optical receiver for receiving visible light signals, and an optical transmitter for transmitting visible light signals, a light receiver and light The transmitters are all mounted on the outer surface of the mount); the optical wireless communications receiver comprises a plurality of optical receiver elements distributed over the optical wireless communications receiver such that in use when the optical wireless communications receiver is at least one of mounted to comprised in or on the portable communications device (Section Summary: paragraph 2, the number of the optical receivers and the optical transmitters are two or more, and each is arranged in an array structure on the mount at a predetermined angle and interval), the plurality of optical receiver elements are distributed over at least one of the perimeter edge or the perimeter side and over a perimeter corner of the portable communications device or distributed over at least two or more of the perimeter edges, the perimeter sides or the perimeter corners of the portable communications device (Section Detailed ways: paragraph 6, the optical receiver 26 have a plurality of different arrangements, for example, as shown in FIG. 1, they are dispersedly arranged at different positions of the terminal device, and the specific mounting orientation and orientation may be The physical distribution of the terminal device is reasonably arranged; or as shown in FIG. 2, all of them are integrated into the same mount 28; see also Fig. 2 which shows the optical receiver elements 26 are distributed over the perimeter of the device); the optical wireless communications receiver comprises a signal processor (Section Detailed ways: paragraph 7, The signal processing circuit may be integrated in the mount 28 or in the terminal device of the visible light communication terminal 22); wherein depending on a location of the plurality of optical receiver elements, at least one of the optical receiver elements is configured to receive a different optical signal, or a different portion of an optical signal, to at least one other of the plurality of optical receiver elements (Fig. 1 shows device 22 with receiver elements 26 at different locations receive different signals i.e. top receiver 26 receives different signal than left receiver 26; Section Detailed ways: paragraph 3, The light receivers 26 of each visible light communication terminal 22 are two or more and are arranged at different horizontal planes and/or in different directions, respectively, in order to receive visible light signals available to the system from various directions); and the signal processor is configured to distinguish between the received optical signals depending on which respective optical receiver element or elements the respective signals are received by (Section Detailed ways: paragraph 5, when processing the visible light signals available to the received system, it is possible to select among them, the most powerful system can use visible light signals for communication…One or several optical transmitters 24 transmit, for example, one or several optical transmitters in a direction corresponding to the strongest visible light signal available to the system according to the intensity of the visible light signal available to the system received by each optical receiver 26; Section Summary: paragraph 6, The visible light signal selects the optical transmitter according to the intensity of the visible light signal available to the system received by each optical receiver, and selects one or a plurality of optical transmitters corresponding to the direction of the strongest visible light signal available to the system to perform the visible light signal send).  
Although Jiang doesn’t explicitly state “distinguish between the received optical signals depending on which respective optical receiver element the respective signals are received”, paragraph 6 of Section Summary states the optical transmitter is selected according to the intensity of the visible light signal received by each receiver and selecting the optical transmitter corresponding to the direction of the strongest visible light signal. Thus, it would have been obvious to one of ordinary skill in the art to realize that the intensity comparison performed by processor allows to distinguish between the received optical signals at respective optical receiver elements. 
Regarding claim 30, Jiang teaches the optical wireless communications receiver of claim 22, wherein the optical receiver elements are distributed over at least one of two or more edges, sides or sections of the optical wireless communications receiver (Fig. 1 shows the receiver elements 26 are over at least two more edges of device 22), such that the optical receiver elements are configured to receive the optical signals on at least two outer peripheral sides, edges or corners, or at least a corner between two edges or two sides and an edge or side of the optical wireless communications receiver (Fig. 1 shows device 22 with receiver elements 26 at different locations receive different signals i.e. top receiver 26 receives different signal than left receiver 26).
Regarding claim 35, Jiang teaches the optical wireless communications receiver of claim 22 wherein the optical wireless communications receiver is in the form of at least one of a handheld or portable communications device (Section Detailed ways: paragraph 6, each visible light communication terminal 22 can include various types of terminal devices (not shown), such as signal processing terminals (mobile phones, portable computers, etc.)).
Regarding claim 40, Jiang teaches a method of receiving communications data using an optical wireless communications receiver of claim 22, the method comprising: receiving a different optical signal or a different data stream of an optical signal by at least one of the plurality of optical receiver elements of the optical wireless communications receiver to an optical signal or data stream of an optical signal received at one or more other optical receiver elements of the plurality of optical receiver elements (Fig. 1 shows device 22 with receiver elements 26 at different locations receive different signals i.e. top receiver 26 receives different signal than left receiver 26; Section Detailed ways: paragraph 3, The light receivers 26 of each visible light communication terminal 22 are two or more and are arranged at different horizontal planes and/or in different directions, respectively, in order to receive visible light signals available to the system from various directions); and distinguishing between received optical signals depending on which respective optical receiver element or elements located at different locations on the optical wireless communications receiver the respective optical signals are received by (Section Detailed ways: paragraph 5, when processing the visible light signals available to the received system, it is possible to select among them, the most powerful system can use visible light signals for communication…One or several optical transmitters 24 transmit, for example, one or several optical transmitters in a direction corresponding to the strongest visible light signal available to the system according to the intensity of the visible light signal available to the system received by each optical receiver 26; Section Summary: paragraph 6, The visible light signal selects the optical transmitter according to the intensity of the visible light signal available to the system received by each optical receiver, and selects one or a plurality of optical transmitters corresponding to the direction of the strongest visible light signal available to the system to perform the visible light signal send).  
Regarding claim 41, Jiang teaches a non-transient computer program product on a physical computer readable medium that, when run on at least one processor causes the at least one processer to receive different signals or different data streams or portions of signals received by the optical wireless communication receiver of claim 22 on at least part of an outer perimeter edge of a portable communications device from different optical receiver elements of a plurality of optical receiver elements of the optical wireless communications receiver that are distributed over  the optical wireless communications receiver at different locations when the optical wireless communications receiver is comprised in or on or mounted to the portable communications device (Section Summary: paragraph 2, a visible light transceiver for visible light communication, comprising a mount, an optical receiver for receiving visible light signals, and an optical transmitter for transmitting visible light signals, a light receiver and light The transmitters are all mounted on the outer surface of the mount), wherein at least one of the optical receiver elements is configured to receive a different optical signal, or a different portion of an optical signal, to at least one other of the optical receiver elements (Fig. 1 shows device 22 with receiver elements 26 at different locations receive different signals i.e. top receiver 26 receives different signal than left receiver 26; Section Detailed ways: paragraph 3, The light receivers 26 of each visible light communication terminal 22 are two or more and are arranged at different horizontal planes and/or in different directions, respectively, in order to receive visible light signals available to the system from various directions) and the optical wireless communications receiver is configured to distinguish between received signals depending on which respective optical receiver element the respective signals are received by (Section Detailed ways: paragraph 5, when processing the visible light signals available to the received system, it is possible to select among them, the most powerful system can use visible light signals for communication…One or several optical transmitters 24 transmit, for example, one or several optical transmitters in a direction corresponding to the strongest visible light signal available to the system according to the intensity of the visible light signal available to the system received by each optical receiver 26; Section Summary: paragraph 6, The visible light signal selects the optical transmitter according to the intensity of the visible light signal available to the system received by each optical receiver, and selects one or a plurality of optical transmitters corresponding to the direction of the strongest visible light signal available to the system to perform the visible light signal send).  
Regarding claim 42, Jiang teaches the optical wireless communications receiver of claim 22, wherein the optical wireless communications receiver is substantially confined to the at least part of the outer perimeter edge of the portable communications device leaving a majority of a front surface exposed and uncovered by the optical wireless communications receiver (Fig. 1 shows that the receiver elements are on the perimeter of the device 22. The front surface of the device 22 is uncovered by the receiver elements 26. This is also shown in Fig. 2).
Regarding claim 44, Jiang teaches the optical wireless communications receiver of claim 22 further comprising: at least one transmitter for transmitting optical signals on which communication data is encoded (Fig. 1, transmitter 24).
Regarding claim 47, Jiang teaches the optical wireless communications receiver of claim 22, wherein the first surface of the portable communications device is a front surface and the second surface of the portable communications device is a rear surface (Fig. 1 shows that the device 22 has a first front/top surface and has a second rear/back surface).
Regarding claim 48, Jiang teaches the optical wireless communications receiver of claim 47, wherein at least one of the receiver elements may be configured to receive optical signals from the front and or back of the portable communications device in use (Section Details ways: paragraph 3, The light receivers 26 of each visible light communication terminal 22 are two or more and are arranged at different horizontal planes and/or in different directions, respectively, in order to receive visible light signals available to the system from various directions).
Claims 24 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105450302A) in further view of Palmer (US 2016/0294472).
Regarding claim 24, Jiang teaches the optical wireless communications receiver of claim 22, configured to combine signals from the plurality of optical receiver elements distributed around the optical wireless communications receiver that receive the different optical signals or portions of the optical signal (Section Detailed ways: paragraph 5, when processing the visible light signals available to the received system).
Jiang doesn’t teach to selectively prioritize or adjust a contribution from selected optical receiver elements or groups of optical receiver elements or to selectively activate or deactivate selected optical receiver elements.  
Palmer also teaches a visible light system in which has the functionality to selectively activate or deactivate selected receiver elements based on relative powers of the received beams (paragraph [0081], detectors of a respective array being configured to selectively activate and deactivate…with respect to a desired optical receiver or optical transmitter…And in some examples, their orientation may be inferred based on the relative powers of the received optical beams, or according to some other algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detectors taught by Jiang and incorporate the functionality of selectively activating/deactivating the detectors as taught by Palmer to provide a power efficient system.
Regarding claim 46, Jiang teaches the optical wireless communications receiver of claim 22, wherein Jiang teaches the optical receiving elements receive intensity signals (Section Detailed ways: paragraph 5, when processing the visible light signals available to the received system, it is possible to select among them, the most powerful system can use visible light signals for communication).
Jiang doesn’t teach selectively activate receiver elements at least one of associated with, or most strongly receiving a signal from, a desired or target transmitting device or radiation signal. 
Palmer also teaches a visible light system in which has the functionality to selectively activate receiver elements based on relative powers of the received beams (paragraph [0081], detectors of a respective array being configured to selectively activate and deactivate…with respect to a desired optical receiver or optical transmitter…And in some examples, their orientation may be inferred based on the relative powers of the received optical beams, or according to some other algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detectors taught by Jiang and incorporate the functionality of selectively activating/deactivating the detectors as taught by Palmer to provide a power efficient system.
Claims 25-28 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105450302A) in further view of O’Brien (US 2015/0244457).
Regarding claim 25, Jiang teaches the optical wireless communications receiver of claim 22 comprising the at least part of the outer perimeter edge or perimeter side of the portable communications device when the optical wireless communications receiver is mounted on the portable communications device (as taught in claim 22). 
Jiang doesn’t teach comprising an optical guide extending around the at least part of the outer perimeter edge, the optical guide being configured to receive optical signals and convey at least part of the optical signals along the optical guide to at least one of the optical receiver elements.  
O’Brien teaches comprising an optical guide (Fig. 2, optical guide comprises structure 10, 8 and 6; Fig. 4, guide 8 receives the signals to output to detectors 54) extending around the at least part of the outer perimeter edge of the device when the receiver is mounted on the device (Fig. 4 shows that guide 8 is extended around the edges of 54), the optical guide being configured to receive optical signals and convey at least part of the optical signals along the optical guide to at least one of the receiver elements (paragraph [0039], lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Jiang and incorporate the receiver functionality as taught by O’brien in order to provide an apparatus for efficient data communication (O’Brien: paragraph [0006], lines 1-2).
Regarding claim 26, Jiang in view of O’Brien teaches the optical wireless communications receiver of claim 25, wherein the optical guide is, comprises or is comprised in an optical concentrator (O’Brien: Fig. 2, concentrator 6).  
Regarding claim 27, Jiang in view of O’Brien teaches the optical wireless communications receiver of claim 25, wherein the optical guide comprises an optically active material that comprises at least one of a luminescent, fluorescent or scintillating material, fluorophores, Perovskite or Quantum dots (O’Brien: paragraph [0042], lines 1-3 and paragraph [0043]).  
Regarding claim 28, Jiang in view of O’Brien teaches the optical wireless communications receiver of claim 27, wherein the optically active material is configured to absorb or receive incident radiation signals and re-emit the optical signals at one or more different wavelengths to the absorbed or received optical signals (O’Brien: paragraph [0033], lines 15-20).
Regarding claim 34, Jiang teaches the optical wireless communications receiver of claim 22.
Jiang doesn’t teach wherein the optical wireless communications receiver is configured to harvest or draw power from the one or more optical receiver elements.  
O’Brien teaches wherein the receiver is configured to harvest or draw power from the one or more receiver optical elements (paragraph [0055], excess power from the light providing the data is used to power the display…). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Jiang and incorporate the receiver functionality as taught by O’Brien in order to provide an apparatus for efficient data communication without having to use too many separate power sources (O’Brien: paragraph [0006], lines 1-2).
Claims 33 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105450302A) in further view of Seitz (US 2018/0180470).
Regarding claim 33, Jiang teaches the optical wireless communications receiver of claim 22.
Jiang doesn’t teach wherein the signal processor is configured to perform interference management.  
Seitz teaches wherein the signal processor is configured to perform interference management (paragraph [0123], photodiode elements 24 shown in white is activated at the time of transmission. The surrounding photodiode elements 24 shown in black would only contribute interference events and are therefore muted or deactivated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the signal processor taught by Jiang and incorporate the functionality of the signal processor as taught by Seitz in order to manage interference in the receiver.
Regarding claim 45, Jiang teaches the optical wireless communications receiver of claim 22.
Jiang doesn’t teach wherein the optical wireless communications receiver may be configured to cancel disregard or remove interfering signals or deactivate receiver elements most strongly receiving interfering signals.  
Seitz teaches wherein the optical wireless communications receiver may be configured to deactivate receiver elements most strongly receiving interfering signals (paragraph [0123], photodiode elements 24 shown in white is activated at the time of transmission. The surrounding photodiode elements 24 shown in black would only contribute interference events and are therefore muted or deactivated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Jiang and incorporate the functionality of the receiver as taught by Seitz in order to manage interference in the receiver.
Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105450302A) in further view of Karplus (US 10291319).
Regarding claim 38, Jiang teaches the optical wireless communications receiver of claim 22.
Jiang doesn’t teach wherein the signal processor is configured to at least one of average, sum, or normalize the optical signals from the plurality of optical receiver elements or groups of optical receiver elements or optical receiver elements within a group to produce an aggregated or combined signal.  
Karplus teaches wherein the signal processor is configured to sum the optical signals from the plurality of optical receiver elements to produce an aggregated or combined signal (Col. 17, lines 20-25, sum the output of the detectors 450 and 452…; Col. 19, lines 12-13, sum the signals from detectors 450, 452 and use the combined signal to determine the modulated signal…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communications receiver taught by Jiang and incorporate the signal processor and its functions as taught by Karplus as with this arrangement a sum of signals from the detectors will remain relatively more stable than a signal from only one of the two detectors (Karplus: Col. 17, lines 17-25).
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 105450302A) in further view of Shatz (PRO 62/273276) with PGPUB number US 2017/0193300 shown in Fig. 4.
Regarding claim 43, Jiang teaches the optical wireless communications receiver of claim 22.
Jiang doesn’t teach wherein the optical wireless communications receiver is comprised in a case or cover or bumper that fits or retro-fits around a perimeter of the portable communications device, on the at least part of the outer perimeter edge or side or corner of the portable communications device.  
Shatz teaches wherein the optical wireless communications receiver (Provisional application: Page 25, Fig. 5.2.1, shown optical receiver) is comprised in a case or cover or bumper that fits or retro-fits around a perimeter of the portable communications device, on the at least part of the outer perimeter edge or side or corner of the portable communications device (Provisional application: Section 5.2: paragraph 1, Such a receiver could be incorporated into…an accessory e.g. a smartphone case, that attached to the device and interfaces with it electronically; the receiver is comprised in the smartphone case of Fig. 5.2.1 that fits around the perimeter of the portable device on the outer peripheral edge of the portable device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless communications receiver taught by Jiang and incorporate the receiver into the smartphone case as taught by Shatz since data can be received at a much higher bit rate than may be possible using the camera of the portable device since there is no requirement to produce video imagery (Shatz: Page 25, Section 5.2, paragraph 2).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637